DETAILED ACTION
Claims 1-23 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both connective elements and recesses.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3 and 5-10 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hiroshi et al., WIPO Publication No. WO 2006/025211 A1, published on 3/9/2006 (Hiroshi) (English machine translation provided).

As to Claim 1, Hiroshi discloses a sound transducer structure [18] comprising: a membrane [112]; and a counter electrode [110] spaced apart from the membrane [112] (see Fig. 3), the counter electrode [110] including: a plurality of openings [111] disposed in a two-dimensional arrangement (see Figs. 3 and 5); and a plurality of elevations (protruding bottom portions of [110]; see Fig. 3) directed toward the membrane [112], the elevations disposed in a two-dimensional arrangement (see Fig. 3), the plurality of elevations (protruding bottom portions of [110]) being intermingled with the plurality of openings [111] (see Fig. 3).

As to Claim 2, Hiroshi remains as applied above to Claim 1. Hiroshi further discloses that the two-dimensional arrangement of the plurality of openings [111] includes a plurality of rows and a plurality of columns such that each row of the plurality of rows is staggered in relation to an adjacent row and each column of the plurality of columns is staggered in relation of an adjacent column (see Fig. 5), and wherein the two-dimensional arrangement of the plurality of openings [111] includes a plurality of diagonals such that each diagonal of the plurality of diagonals is staggered in relation to an adjacent diagonal (also shown in Fig. 5).

As to Claim 3, Hiroshi remains as applied above to Claim 1. Hiroshi further discloses that each opening of the plurality of openings [100] includes a circular shape (see Fig. 5).

As to Claim 5, Hiroshi remains as applied above to Claim 1. Hiroshi further discloses that the plurality of elevations (protruding bottom portions of [110]) comprises a plurality of bumps (see Fig. 3).

As to Claim 6, Hiroshi remains as applied above to Claim 1. Hiroshi further discloses that the counter electrode [110] is positioned opposite the membrane [112] (see Fig. 3).

As to Claim 7, Hiroshi remains as applied above to Claim 1. Hiroshi further discloses that the counter electrode [110] overlies the membrane [112] (see Fig. 3).
As to Claim 8, Hiroshi remains as applied above to Claim 1. Hiroshi further discloses that the plurality of elevations (protruding bottom portions of [110]) are disposed within a sound transducing region [113] of the sound transducer structure (see Fig. 3).

As to Claim 9, Hiroshi remains as applied above to Claim 1. Hiroshi further discloses that at least one of the membrane [112] or the counter electrode [110] includes a polysilicon material (the conductive material in the membrane can be polysilicon; para. 0029).

As to Claim 10, Hiroshi remains as applied above to Claim 1. Hiroshi further discloses a stability improvement material [114] arranged on a side of the counter electrode [110] facing the membrane [112] (see Fig. 3), wherein the counter electrode [110] comprises a counter electrode material [118], the stability improvement material [114] having a greater mechanical rigidity than the counter electrode material [118] (the stability improvement material [114] can be silicon nitride; para. 0021; and the counter electrode material can be aluminum; para. 0029; silicon nitride has a higher Young’s modulus than aluminum, so it is inherently stiffer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiroshi et al., WIPO Publication No. WO 2006/025211 A1, published on 3/9/2006 (Hiroshi) (English machine translation provided), in view of Kasai et al., U.S. Patent No. 7,907,744, PCT filed on 10/28/2005 (Kasai).

As to Claim 11, Hiroshi remains as applied above to Claim 10. Hiroshi does not explicitly disclose that the counter electrode includes a plurality of outwardly protruding connective elements. However, providing such connecting elements was well known in designs for similar sound transducer structures. Kasai teaches a similar sound transducer [301] having a membrane [112] and a counter electrode [113] spaced from the membrane [112], wherein the counter electrode includes a plurality of outwardly protruding connective elements (between holes [104]; see Fig. 21). Therefore, it would have been obvious to one of ordinary skill, at the time of Applicant’s invention, to incorporate the outwardly protruding connective elements of Kasai, into the sound transducer structure of Hiroshi, for the benefit of increased sensitivity; col. 2, lines 63-67; col. 3, lines 1-3).

As to Claim 12, Hiroshi and Kasai remain as applied above to Claim 11. Kasai further discloses that each outwardly protruding connective element of the plurality of outwardly protruding connective elements (between holes [104]; see Fig. 21) comprises at least one opening of the plurality of openings [104] (see Fig. 21).

As to Claim 13, Hiroshi discloses a sound transducer structure [18] comprising: a membrane [112]; and a counter electrode [110] spaced apart from the membrane [112] (see Fig. 3), the counter electrode [110] including: a plurality of elevations (protruding bottom portions of [110]; see Fig. 3) directed toward the membrane [112], the plurality of elevations disposed in a two-dimensional arrangement on the counter electrode [110] (see Fig. 3).
Hiroshi does not explicitly disclose that the counter electrode includes a plurality of outwardly protruding connective elements. However, providing such connecting elements was well known in designs for similar sound transducer structures. Kasai teaches a similar sound transducer [301] having a membrane [112] and a counter electrode [113] spaced from the membrane [112], wherein the counter electrode includes a plurality of outwardly protruding connective elements (between holes [104]; see Fig. 21). Therefore, it would have been obvious to one of ordinary skill, at the time of Applicant’s invention, to incorporate the outwardly protruding connective elements of Kasai, into the sound transducer structure of Hiroshi, for the benefit of increased sensitivity; col. 2, lines 63-67; col. 3, lines 1-3).

As to Claim 14, Hiroshi and Kasai remain as applied above to Claim 13. Hiroshi further discloses that the counter electrode [110] is positioned opposite the membrane [112] (see Fig. 3).

As to Claim 15, Hiroshi and Kasai remain as applied above to Claim 13. Hiroshi further discloses that the counter electrode [110] overlies the membrane [112] (see Fig. 3).

As to Claim 16, Hiroshi discloses a sound transducer structure [18] comprising: a membrane [112]; and a counter electrode [110] spaced apart from the membrane [112] (see Fig. 3), the counter electrode [110] including: a plurality of openings [111] disposed in a two-dimensional arrangement on the counter electrode [110] (see Figs. 3 and 5) wherein the two-dimensional arrangement of the plurality of openings [111] includes a plurality of rows and a plurality of columns such that each row of the plurality of rows is staggered in relation to an adjacent row and each column of the plurality of columns is staggered in relation of an adjacent column (see Fig. 5), further wherein the two-dimensional arrangement of the plurality of openings [111] includes a plurality of diagonals such that each diagonal of the plurality of diagonals is staggered in relation to an adjacent diagonal (also shown in Fig. 5).
Hiroshi does not explicitly disclose that the counter electrode includes a plurality of outwardly protruding connective elements. However, providing such connecting elements was well known in designs for similar sound transducer structures. Kasai teaches a similar sound transducer [301] having a membrane [112] and a counter electrode [113] spaced from the membrane [112], wherein the counter electrode includes a plurality of outwardly protruding connective elements (between holes [104]; see Fig. 21). Therefore, it would have been obvious to one of ordinary skill, at the time of Applicant’s invention, to incorporate the outwardly protruding connective elements of Kasai, into the sound transducer structure of Hiroshi, for the benefit of increased sensitivity; col. 2, lines 63-67; col. 3, lines 1-3).

As to Claim 17, Hiroshi and Kasai remain as applied above to Claim 16. Kasai further discloses that each outwardly protruding connective element of the plurality of outwardly protruding connective elements (between holes [104]; see Fig. 21) comprises at least one opening of the plurality of openings [104] (see Fig. 21).

As to Claim 18, Hiroshi and Kasai remain as applied above to Claim 16. Hiroshi further discloses that the counter electrode [110] is positioned opposite the membrane [112] (see Fig. 3).
As to Claim 19, Hiroshi and Kasai remain as applied above to Claim 16. Hiroshi further discloses that the counter electrode [110] overlies the membrane [112] (see Fig. 3).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 recites the unique feature of each elevation of the plurality of elevations being disposed on the counter electrode central to three triangularly arranged openings of the plurality of openings that are each adjacent to the respective elevation. The closest prior art does not disclose or suggest such a feature.

Claims 20-23 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 20 recites the unique feature of each of the elevations being disposed central to three triangularly arranged openings of the plurality of openings that are each adjacent to the elevation. The closest prior art does not disclose or suggest such a feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Examiner, Art Unit 2653